DETAILED ACTION
This office action is in response to the application filed on 04/27/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 11/29/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 3 recites the limitation "the sequential clock cycles" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 line 3 “a sequential clock cycle” it is not clear if this clock cycle is the same or different from the one mention in claim 3.
Claims 5-12 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keskar et al. US 2010/0019745.
	Regarding Claim 1, Keskar teaches (Figures 1-12) a converter circuit (Fig. 2), the converter circuit comprising: a ramp generator circuit (producing Vboost and Vbuck) 
	Regarding Claim 2, Keskar teaches (Figures 1-12) further comprising a controller (controller of the converter) comprising mode operating logic programmed to control an operating mode of the converter circuit (Fig. 8), the controller being configured to generate controls signals (signals controlling the generation of the ramp signals) for generating the first and second ramp signals (boost ramp and buck ramp) during the intermediate clock cycle between the clock cycles of the clock signal (Clock signal) in response to switching from another operating mode to the buck-boost operating mode (See fig. 8, 10 and 11), the other operating mode comprising one of a buck operating mode and a boost operating mode (See fig. 10 and 11). (For Example; Par. 65-80, 84-88 and 100-104)
	Regarding Claim 13, Keskar teaches (Figures 1-12) a method for controlling a buck-boost converter circuit (Fig. 2), the method comprising: generating a boost ramp signal (Boostramp) to at least partially overlap (Fig. 5b, 8 and 11) a portion of a buck-
Allowable Subject Matter
Claims 3-12 and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
“…further comprising: providing a first current signal and a first offset current signal to a first storage circuit to store a first charge during the intermediate clock cycle between the clock cycles of the clock signal, the first storage circuit being configured to provide the buck ramp signal based on the first charge to at least partially overlap the portion of the buck-boost region during the on-period of the intermediate clock cycle between the clock cycles; and providing a second current signal and a second offset current signal to a second storage circuit to store a second charge during the intermediate clock cycle between the clock cycles of the clock signal, the second storage circuit being configured to provide the boost ramp signal based on the second charge to at least partially overlap the second portion of the buck-boost region during the off-period of the intermediate clock cycle between the clock cycles.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. The prior art fails to teach how the ramp signals are generated and the circuitry used to generated said ramp signals to get the overlapping operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838